Citation Nr: 0016277	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ear hearing 
loss disability.

2.  Entitlement to a compensable evaluation for left knee 
patellofemoral syndrome with chondromalacia patella.

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to March 
1997.

This appeal arose from a March 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO),which denied entitlement to service 
connection for a left ear hearing loss and which granted 
service connection for a left knee disorder, assigning it a 
noncompensable evaluation.  In January 1999, the veteran was 
informed through a supplemental statement of the case of the 
continued denial of his claims.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss disability had its 
onset in service.

2.  The veteran's left knee patellofemoral syndrome with 
chondromalacia patella is manifested by subjective complaints 
of pain and rare episodes of catching, with objective 
evidence of a normal gait, no pain on motion and no weakness.



CONCLUSIONS OF LAW

1.  The veteran's left ear hearing loss disability was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (1999).

2.  The criteria for an evaluation in excess of 0 percent for 
the service-connected left knee patellofemoral syndrome with 
chondromalacia patella have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Codes 5257, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

I.  Service connection for a left ear 
hearing loss disability

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 1,000, 2,000, 3,000 or 4,000 hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of frequencies 1,000, 2,000, 3,000 or 4,000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

The veteran's service medical records indicated that his 
hearing in the left ear was within normal limits throughout 
service.  However, the January 1997 separation examination 
found the following pure tone threshold levels on an 
audiological evaluation:





HERTZ



500
1000
2000
3000
4000






LEFT
10
15
25
35
30

The examination diagnosed a bilateral hearing loss 
disability.

The veteran was examined by VA in May 1998.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
15
20
35
35
30

He was diagnosed as having a symmetrical hearing loss 
disability.

After a careful review of the evidence of record, and after 
resolving all doubt in the veteran's favor, it is found that 
service connection for a left ear hearing loss disability is 
warranted.  The service medical records, while not showing a 
hearing loss pursuant to VA regulations, clearly showed some 
degree of loss at the time of his separation from service.  
These records also referred to noise exposure.  The VA 
examination conducted in May 1998 showed a left ear hearing 
loss for VA purposes.  Based upon this evidence, it is found 
that it is at least as likely as not that his current hearing 
loss disability began during active duty.

Therefore, it is concluded that the evidence supports a 
finding of entitlement to service connection for a left ear 
hearing loss disability.


II.  Entitlement to a compensable 
evaluation for left knee patellofemoral 
syndrome with chondromalacia patella

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service medical records indicated that he was 
first seen with complaints of left knee pain in November 
1988.  There was no swelling, but there was positive grind 
with patellofemoral movement against resistance.  In June 
1989, he was noted to have good strength, with a negative 
Drawer sign and negative valgus varus.  An examination was 
normal in October 1989, as was the January 1997 separation 
examination.

In July 1997, the veteran was seen on an outpatient basis by 
VA, complaining of intermittent pain in the knees for the 
past month.  The examination revealed no edema.  An x-ray was 
negative.

VA examined the veteran in May 1998.  He stated that standing 
still for too long hurt his knees; he was also bothered by 
kneeling.  He described rare episodes of catching, but denied 
locking.  The physical examination showed 5 degrees of 
recurvatum and 130 degrees of flexion.  There was no pain on 
motion.  There was also no evidence of redness, heat, 
swelling, tenderness or instability.  The impression was 
patellofemoral syndrome.  The examiner then stated that there 
was no evidence of pain on motion, nor was there any evidence 
of weakness.  It was possible that pain could further limit 
functional ability during flare-ups, but it was not feasible 
to express this in terms of additional limitation of motion 
since it could not be determined to a medical certainty.

According to the applicable criteria, slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate impairment.  38 C.F.R. Part 4, 
Code 5257 (1999).

Limitation of flexion of either leg to 60 degrees, or 
limitation of extension of either leg to 5 degrees, warrants 
a noncompensable evaluation.  A 10 percent evaluation 
requires either flexion limited to 45 degrees or extension 
limited to 10 degrees.  38 C.F.R. Part 4, Codes 5260, 5261 
(1999).

After a careful review of the evidence of record, it is found 
that entitlement to a compensable evaluation for the service-
connected left knee patellofemoral syndrome with 
chondromalacia patella is not justified.  The objective 
evidence does not indicate that the veteran suffers from 
slight impairment of the knee.  While he lacked 10 degrees of 
full flexion and had some crepitance on squatting, there was 
no evidence of pain on motion, redness, heat, swelling, 
tenderness or instability.  His gait was noted to be normal.  
Clearly, this evidence did not show flexion limited to 45 
degrees or extension limited to 10 degrees, as would be 
required to justify a 10 percent evaluation under 38 C.F.R. 
Part 4, Codes 5260 and 5261 (1999).  The examiner also noted 
that there was no objective indication of weakness.  Finally, 
while it was commented that flare-ups might increase 
functional impairment, this was impossible to measure in 
terms of additional loss of motion to a medical certainty.  
Should the veteran experience such flare-ups, he is 
encouraged to report for treatment so that any increased 
functional impairment can be objectively documented.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected left knee patellofemoral 
syndrome with chondromalacia patella.


ORDER

Service connection for a left ear hearing loss disability is 
granted.

A compensable evaluation for the service-connected left knee 
patellofemoral syndrome with chondromalacia patella is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

